Citation Nr: 0317347	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-11 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post acromioclavicular (AC) separation, right 
shoulder, impingement syndrome, with traumatic arthritis and 
severe loss of motion, from July 31, 1998, to October 17, 
2001.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.  



ATTORNEY FOR THE BOARD

K. Johnson, Counsel





INTRODUCTION

The veteran had active military service from June 1963 to 
December 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the Department 
of Veterans Affairs (VA) Jackson, Mississippi, Regional 
Office (RO), that granted service connection for a right 
shoulder disability and bilateral hearing loss.  Each of 
these disabilities was assigned a 10 percent rating, 
effective July 31, 1998.  In November 2000, the Board 
remanded this case to the RO for further development.  

In September 2002, the RO assigned a 40 percent rating for 
the veteran's right shoulder disability, effective October 
18, 2001.  In a September 2002 letter, the veteran stated his 
satisfaction with the assignment of the 40 percent rating 
beginning October 18, 2001.  However, the question of a 
rating greater than 10 percent for the period of July 31, 
1998, to October 17, 2001, is still before the Board.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran was previously represented by Gibson, Dunn & 
Crutcher LLP.  However, in a letter dated May 1, 2003, he 
stated that he was unrepresented and that this attorney no 
longer represented him.  See 38 C.F.R. § 20.607 (2002).


REMAND

There are regulations which give the Board discretion to 
perform internal development in lieu of remanding the case to 
the agency of original jurisdiction.  See 38 C.F.R. § 19.9 
(2002).  However, for the reasons cited below, the Board will 
remand the matter to the RO for further development and 
adjudication.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  

In this case, a significant amount of evidence has been added 
to the record since the issuance of the September 2002 
supplemental statement of the case (SSOC).  Remand is 
warranted for consideration of this evidence and the issuance 
of an SSOC.  Also, a review of the file indicates that 
another audiometric examination is in order and that there 
may be additional relevant VA treatment records.  

Accordingly, this case is REMANDED for the following action:

1.  Obtain the veteran's medical records from 
the VA Medical Center in Jackson, Mississippi, 
for any treatment for a right shoulder disorder, 
dated from July 1998 to October 2001, and for 
any treatment for hearing loss, dated from 
January 2003 forward.
2.  After the foregoing development has been 
accomplished, schedule the veteran for a VA 
examination by a state-licensed audiologist that 
includes controlled speech discrimination 
(Maryland CNC) and a puretone audiometry test.  

The examiner should be provided a copy of this 
remand together with the veteran's entire claims 
folder, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.   
Further, the examiner is requested to provide a 
full description of the effects of the veteran's 
service-connected hearing loss upon his 
employment.  

3.  Review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does not 
include adequate responses to the specific 
opinion(s) requested, the report must be 
returned for corrective action.  38 C.F.R. § 4.2 
(2002);  see also Stegall v. West, 11 Vet. App. 
268 (1998).  

4.  Review the claims file and ensure that no 
other notification or development action, in 
addition to that directed above, is required by 
the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  If further action is required, 
undertake it before further adjudication of the 
claims.

5.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remain denied, the veteran should be 
provided an SSOC.  The SSOC must consider 
all evidence received since the September 
2002 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

